Citation Nr: 1002050	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  06-13 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased rating for a right ankle 
disability, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to June 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.

The Board notes that the Veteran, in a statement to VA dated 
January 3, 2007, submitted a separate claim for a temporary 
total disability rating, apparently for hospitalization 
following surgery on his right ankle.  The Board refers this 
claim to the RO for initial adjudication.

The Board notes that the Veteran has also raised, implicitly, 
a claim for a total disability rating for compensation 
purposes based on individual unemployability (TDIU), because 
he has averred, in conjunction with his claim for an 
increased rating for his service-connected right ankle 
disability, that he is unable to work because of his service-
connected disability.  This claim is also referred to the RO 
for initial adjudication.


REMAND

Additional development is needed prior to further disposition 
of the claims.

I.  Service Connection for Right Knee Disability

The Veteran and his representative contend that he is 
entitled to service connection for a right knee disability.  
Specifically, they have advanced two alternative theories.  
First, the Veteran contends that his current disability is 
directly related to service.  In the alternative, he argues 
that his service-connected right ankle disability has caused 
or aggravated his knee disability, and that he is accordingly 
entitled to service connection on a secondary basis.

Service treatment records confirm that the Veteran 
experienced right knee pain during active service.  The 
entrance examination was void of any complaints or diagnoses 
of any conditions relating to the right knee.  The separation 
examination, on the other hand, noted that the Veteran 
reported right knee pain, with or without swelling, brought 
on by running or playing basketball, that resolved with rest.  
The Veteran did not report any history of trauma to the right 
knee.

The Veteran underwent a VA examination in March 2005, wherein 
the examiner diagnosed the Veteran with a chronic right knee 
strain, deformity of tibial tuberosity.  The examiner did not 
render an etiology opinion, and noted that an opinion had not 
been requested.

The Board finds that the VA examination was inadequate for 
purposes of evaluating this claim.  VA-provided medical 
examinations must be legally "adequate."  Barr v. 
Nicholson, 21 Vet. App. 303, 311-12 (2007).  To that end, 
examinations must be both "thorough and contemporaneous."  
Caluza v. Brown, 7 Vet. App. 498, 505-506 (1995); accord 
Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  A 
thorough examination "must support its conclusion with an 
analysis that the Board can consider and weigh against 
contrary opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  In other words, it must provide "sufficient 
detail" to enable the Board to make a "fully informed 
evaluation."  Id.

In this case, the examiner did not provide an etiology 
opinion (as to either the directly-related-to-service theory, 
or the secondary-to-the-service-connected-ankle theory).  
With no etiology opinion, the Board is unable to make a fully 
informed evaluation.  The Board itself is not qualified to 
render etiology opinions that require medical experience, 
training, or education.  McLendon v. Nicholson, 20 Vet. App. 
79, 86 (2006).  Claimants who lack such training are likewise 
unqualified to render such opinions.  Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  Because opining as to the 
relationship between the Veteran's right knee disability and 
his period of active service requires medical training, 
neither the Board nor the Veteran is qualified to render a 
competent nexus opinion in this case.

Accordingly, the claim is remanded for a new examination and 
opinion.


II.  Higher Initial Rating for Right Ankle Disability

The Veteran also contends that his service-connected right 
ankle disability is more disabling than currently evaluated.  
In a May 1997 rating decision, the RO granted the Veteran's 
claim for service connection for a right ankle condition and 
assigned a noncompensable rating.  In a November 2004 rating 
decision, the RO increased the evaluation to 30 percent 
disabling.  The Veteran now contends that the severity of his 
right ankle disability warrants a rating greater than 30 
percent.

The Board finds that this claim must be remanded for a new 
examination.  The Veteran's most recent VA examination was in 
March 2005.  The Veteran contends that his condition has 
worsened during the nearly five years since then.  What is 
more, the Veteran stated in a January 2007 statement to VA 
that he underwent surgery for his right ankle condition on 
December 28, 2006.  The record of the surgery is not in the 
claims file.  Furthermore, there is no way for the Board to 
ascertain the current severity of the Veteran's right ankle 
disability because there are no medical records in the claims 
file that postdate the date of the Veteran's surgery.

When the evidence indicates that there has been a "material 
change" in a disability since a claimant was previously 
examined or that the current rating may be incorrect, VA is 
generally required to obtain a new medical examination to 
evaluate the current degree of impairment.  38 C.F.R. § 
3.327(a) (2009); see also Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (remanding for new examination where claimant 
complained of increased hearing loss two years after his most 
recent audiology examination); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (remanding for new examination based on a 
letter from a rehabilitation counselor and a recent 
psychological examination, both of which "tended to 
suggest" that the veteran's condition was more severe than 
his rating indicated).

In this case, the Board finds that it cannot make a 
determination on the claim at this time because a new 
examination is necessary to ascertain the current degree of 
severity of the Veteran's condition.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain (1) all VA 
treatment records dating back to 
November 2005, and (2) any additional 
pertinent medical records identified by 
the Veteran during the course of the 
remand, after securing proper 
authorization from the Veteran.  All 
attempts to assist the Veteran in 
obtaining relevant records must be 
documented in the claims file.

2.  After the records described above 
have been obtained and associated with 
the claims file, schedule the Veteran 
for an orthopedic VA examination for 
the purpose of ascertaining the current 
status of his service-connected right 
ankle disability, and whether any 
currently diagnosed right knee 
disability is causally related to his 
period of active service or whether any 
currently diagnosed right knee 
disability is/was caused or aggravated 
by the hiss service-connected right 
ankle disability.  The examination 
report should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to relevant 
medical findings and lay statements.

Based on a review of the claims folder, 
and in addition to providing findings 
with respect to the Veteran's right 
ankle disability, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that a 
currently diagnosed right knee 
disability is causally related to the 
Veteran's period of active service, or, 
in the alternative, is/was caused or 
aggravated by the his service-connected 
right ankle disability.

3.  Then, the AMC should readjudicate 
the claims, and issue a supplemental 
statement of the case; and, allow the 
appropriate time for response before 
returning the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2009).

